UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7096


CHARLES W. PENLAND, SR.,

                  Plaintiff – Appellant,

             v.

BUREAU OF PRISONS; SUNASINI N. SHAH, Dr., M.D.; PATRICIA R.
STANSBERRY, Warden; ONG, Medical Director, M.D.,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:08-cv-01263-LO-TCB)


Submitted:    October 20, 2009              Decided:   October 26, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles W. Penland, Sr., Appellant Pro Se. Dan Edward Stigall,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles W. Penland, Sr., appeals the district court’s

order   denying   his    requests      for   preliminary         injunctions.       On

appeal,   we   confine     our   review      to   the    issues    raised     in   the

Appellant’s Brief, see 4th Cir. R. 34(b), and Penland’s brief

alleges no error committed by the district court.                      We therefore

find    Penland   has    forfeited     appellate        review    of   that   order.

Accordingly, we affirm the district court’s order.                       We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in   the    materials        before    the    court    and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                         2